IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON



STATE OF TENNESSEE,                           )
                                              )
       Appellee,                              ) C. C. A. NO. W1998-00690-CCA-R3-CD
                                              )
vs.                                           ) MADISON COUNTY
                                              )
LESTER COBLE,                                 ) No. 95-555, 96-305-306, 97-23
                                              )
       Appellant.                             )
                                                         FILED
                                         ORDER             March 23, 2000

                                                         Cecil Crowson, Jr.
                                                        Appellate Court Clerk
              This matter is before the Court upon the state’s motion to affirm the trial

court judgment by order pursuant to Rule 20, Rules of the Court of Criminal Appeals.

The appellant is appealing the trial court’s revocation of his probation. After a hearing

on the matter, the trial court found that the appellant violated the terms and conditions

of his probation by leaving the state without permission, using illegal controlled

substances, failing to pay costs and fees, failing to report a new arrest, and missing

several office visits, sex offender classes, and curfew checks, . The appellant and his

probation officer testified at the hearing.



              A trial court may revoke probation and order the imposition of the original

sentence upon a finding by a preponderance of the evidence that the person has

violated a condition of probation. T.C.A. § 40-35-311(e). The decision to revoke

probation rests within the sound discretion of the trial court. State v. Mitchell, 810
S.W.2d 733, 735 (Tenn. Crim. App. 1991). Revocation of probation is subject to an

abuse of discretion standard of review, rather than a de novo standard. State v.

Harkins, 811 S.W.2d 79 (Tenn. 1991). Discretion is abused only if the record contains

no substantial evidence to support the conclusion of the trial court that a violation of

probation has occurred. Id.; State v. Gregory, 946 S.W.2d 829, 832 (Tenn. Crim. App.

1997). Proof of a violation need not be established beyond a reasonable doubt, and

the evidence need only show that the trial judge exercised a conscientious and
intelligent judgment, rather than acting arbitrarily. Gregory, 946 S.W.2d at 832; State v.

Leach, 914 S.W.2d 104, 106 (Tenn. Crim. App. 1995).



              Having reviewed the record in light of the appellant’s argument, we find

that the evidence fully supports the trial court’s action. The appellant has simply failed

to show how the trial court abused its discretion.



              Accordingly, the state’s motion is granted. It is hereby ORDERED that the

judgement of the trial court is affirmed in accordance with Rule 20, Rules of the Court of

Criminal Appeals. Costs of this appeal shall be assessed to the state.




                                          ______________________________
                                          DAVID G. HAYES, JUDGE



                                          ______________________________
                                           JOE G. RILEY, JUDGE



                                          ______________________________
                                          JOHN EVERETT WILLIAMS, JUDGE




                                             2